Certiorari to review assessment on real property. Final order modified on the law and facts by substituting for the sum of $89,050 in the first decretal paragraph the sum of $162,500, and in place of the sum of $28,864 the sum of $21,125; and in the second decretal paragraph by substituting the sum of $700 in place of the stun of $1,287.60, and the sum of $87,500 in place of the sum of $160,950. As so modified, the final order is affirmed, without costs. Respondents’ proof was insufficient to overcome the well-established presumption of the correctness of the assessment. However, there is proof which warrants the conclusion that there was inequality in the assessment to the extent that respondents’ property should have been assessed at $162,500. Findings of fact and conclusions of law inconsistent herewith are reversed, and new findings of fact and conclusions of law in accordance herewith will be made. Lazansky, P. J., Johnston, Adel and Taylor, JJ., concur; Carswell, J., dissents and votes to reverse the order and to dismiss the writ on the ground that the presumption in support of the assessors’ valuation was not overthrown by the respondents’ proof. Settle order on five days’ notice.